Citation Nr: 0713147	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.   Entitlement to service connection for anemia. 

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for strep throat.

6.  Entitlement to service connection for transient ischemic 
attacks (TIAs).

7.  Entitlement service connection for a heart disorder.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for torn cartilage of 
the chest.

10.  Entitlement to service connection for a left knee 
disability.  

11.  Entitlement to service connection for hammertoe of the 
left fifth digit.  

12.  Entitlement to service connection for sleep apnea, 
insomnia, and sleeping difficulties.  

13.  Entitlement to service connection for chronic nerve and 
joint pain.

14.  Entitlement to service connection for chronic fatigue 
syndrome (CFS). 

15.  Entitlement to service connection for migraines.

16.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, to include scoliosis.  

17.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right shoulder disability.  

18.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right ankle disability.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The matter was subsequently 
transferred to the Pittsburgh, Pennsylvania, RO who has 
assumed jurisdiction.  

With regard to the veteran's claims of service connection for 
a low back disorder, to include scoliosis; a right shoulder 
disability; and a right ankle disability, it has been held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's actions.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for migraines 
and chronic fatigue syndrome; and whether new and material 
evidence has been received to reopen claims for service 
connection for a low back disorder to include scoliosis, a 
right shoulder disability, and right ankle disability are 
REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The veteran does not have current hearing loss disability 
of either ear. 

2.  Any current tinnitus is not of service origin.  

3.  The veteran does not have current anemia, or signs and 
symptoms of an undiagnosed illness manifested by anemia.  

4.  Any current sinusitis or strep throat, or residuals 
thereof, is not of service origin.  

5.  Current hypertension, has not been demonstrated, a heart 
condition, diagnosed as arteriosclerosis, was not 
demonstrated in service or within one year of service.  

6.  TIAs are not of service origin. 

6.  Residuals of in-service costochondritis have not been 
demonstrated; symptoms of an undiagnosed illness of the chest 
have not been demonstrated.

7.  The veteran's current left knee disorder, identified as a 
partial medial meniscus tear and residuals of a partial 
meniscectomy, is unrelated to service.  

8.  Hammertoe of the left fifth digit began years after 
service and is unrelated to service.

9.  Sleep apnea and insomnia, claimed as a sleep disorder, 
began years after service and are unrelated to service.  

10.  Arthralgia, claimed as nerve and joint pain, is not of 
service origin.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1117, 1131, 1137, 1155; 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317, 3.385, 4.85 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.317.

3.  Anemia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.317.

4.  Sinusitis and strep throat were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117, 1131, 1137; 38 C.F.R. §§ 3.303, 3.317.

5.  Hypertension, a heart condition, and TIAs were not 
incurred in or aggravated by service nor may they be presumed 
to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

6.  Torn chest cartilage not was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.317.

7.  A left knee disorder was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317. 

8.  Hammertoe of the left fifth digit was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.317.

9.  Sleep apnea and insomnia, claimed as a sleep disorder, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

10.  Arthralgia, claimed as nerve and joint pain, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.317.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

August 2002 and October 2004 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The October 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As the Board 
concludes below that the preponderance of the evidence is 
against these claims, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.

Furthermore, there has been compliance with the assistance 
provisions set forth in the law and regulation.  All 
available service medical, VA, and private treatment records 
have been obtained.  No other relevant records have been 
identified.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran was afforded a VA examination in July 1992.  With 
regard to the claims decided in this decision, as discussed 
below, the veteran has not met the criteria for additional 
examinations.  Under these circumstances, no further action 
is necessary to assist the claimant with the claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is presumed for chronic diseases, such as 
sensorineural hearing loss, as a disease of the central 
nervous system; arthritis; and hypertension, to include 
cardiovascular disease, listed in 38 U.S.C.A. § 1112, 38 
C.F.R. § 3.309(a), if the disease is manifested to 
compensable degree within one year of service.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Hearing Loss

For the purposes of applying laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), held that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a relationship 
between the veteran's service and his current disability. The 
Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d) which provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d).

The veteran's service medical records reveal that at the time 
of a May 1985 examination, pure tone thresholds, in decibels, 
were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
20
15
5

On a report of medical history filled out at that time, the 
veteran checked the "no" boxes when asked if he had or had 
ever had ear trouble or hearing loss.

At the time of a  March 1986 examination, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
10
15
15
10
15

In a report of medical history filled out at that time, the 
veteran again checked the "no" boxes when asked if he had 
or had ever had ear trouble or hearing loss.

At the time of an April 1987 examination, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
5
10
15
5
10

On a February 1988 examination, pure tone thresholds, in 
decibels, were reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
5
LEFT
10
15
10
5
15

At a February 1989 examination, pure tone thresholds, in 
decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
0
LEFT
15
15
10
15
15

At the time of a May 1990 examination, pure tone thresholds, 
in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
0
0
LEFT
15
20
15
20
0

A reading of 30 was reported in the left ear at 6000 Hertz.  
The examiner indicated that the veteran had a mild high 
frequency hearing loss in the left ear.  On a report of 
medical history filled out at that time, the veteran again 
checked the "no" boxes when asked if he had ear trouble or 
hearing loss.  

There were no complaints or findings of a hearing loss at the 
time of the veteran's July 1992 VA general medical 
examination.  

At the time of a January 1998 audiogram, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
0
LEFT
10
10
15
20
5

At the time of a May 1998 audiogram, pure tone thresholds, in 
decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
5
LEFT
15
15
20
20
10

As evidenced above, there have been no findings of hearing 
loss as defined for VA purposes.  38 C.F.R. § 3.385.  In the 
absence of current disability, service connection cannot be 
granted.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  Service connection cannot be granted under the 
presumptions referable to Persian Gulf veterans, because 
hearing loss has not been shown to a degree of 10 percent or 
more.  38 C.F.R. § 4.85.  Therefore, the Board must conclude 
that bilateral hearing loss was not incurred in or aggravated 
by service.

Tinnitus

The veteran's service medical records are devoid of any 
complaints or findings of tinnitus.  As noted above, on March 
1985, March 1986, and May 1990 reports of medical history the 
veteran checked the "no" box when asked if he had or had 
ever had ear trouble.  The veteran also did not report having 
ringing in his ears or tinnitus at the time of his July 1992 
VA general medical examination.  

The veteran has expressed his general belief that all of his 
claimed disabilities are related to participation in the Gulf 
War.  He would be competent to report symptoms of tinnitus.  
Charles v. Principi, 16 Vet App 370 (2002).  A review of his 
statements, and the service and post-service medical record 
shows that he has never specifically reported ringing in his 
ears.  Despite having undergone numerous audiology 
examinations, tinnitus has never been reported in the medical 
record.

Because there is no evidence of tinnitus, either in service 
or since, service connection is not warranted.  Service 
connection on the basis of the presumptions referable to 
Persian Gulf veterans is not warranted because there are no 
objective indications of the disability, and hence of an 
undiagnosed illness.

Anemia

With regard to the veteran's request for service connection 
for anemia, the veteran was treated for 
normocyctic/normochronic anemia in July 1985.  He received 
treatment for the disability and it reportedly resolved.  

Subsequent to service, there have been no findings of anemia.  
The veteran has not reported any continuity of symptoms and 
there has been no diagnosis of anemia rendered subsequent to 
service.  There has also been no competent medical evidence 
received relating any current anemia to the veteran's period 
of service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran, as a lay person is not competent to diagnose 
anemia, or residuals thereof.  See Moray and Espiritu.

The veteran has not reported any signs or symptoms of a 
pertinent undiagnosed illness, and if anemia were shown, it 
would constitute a diagnosed illness.  The presumptions 
referable to Persian Gulf veterans, therefore, could not 
serve as a basis for service connection. The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

Sinusitis and Strep Throat

With regard to the issues of service connection for chronic 
sinusitis and strep throat, the Board notes that the veteran 
was seen on numerous occasions with upper respiratory 
infections during his period of active service.  

At the time of his July 1992 VA examination, normal findings 
were reported for the respiratory system and for the nose, 
sinuses, mouth and throat.  

In October 1998, the veteran was seen with complaints of cold 
symptoms for 10 days.  It was the examiner's assessment that 
the veteran had a persistent upper respiratory infection of 
the past 14 days.  In August 1999, the veteran was seen with 
complaints of sinus drainage for about a week.  A diagnosis 
of sinusitis was rendered.  In July 2000, the veteran was 
seen with a possible sinus infection.  In February 2001, the 
veteran was seen with complaints of a sore throat.  He was 
also noted to have sinus congestion.  

While the veteran was treated for respiratory infections on 
several occasions in service and was diagnosed as having 
sinus infections and sore throats subsequent to service, 
sinus infections and sore throats did not occur within close 
proximity to the veteran's separation from service.  
Moreover, there has been no competent medical evidence of 
current sinusitis or strep throat.  As noted above, the 
veteran is not competent to render such diagnoses.  The 
veteran has not described current symptoms or a continuity of 
symptomatology.  

Because there is no evidence of current signs or symptoms of 
a pertinent undiagnosed illness, service connection is not 
warranted on the basis of the presumptions referable to 
Persian Gulf veterans.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Hypertension, Heart Condition, and TIAs

With regard to the issues of service connection for a heart 
condition, TIAs, and hypertension, the Board notes that the 
veteran was found to have an abnormal EKG in service, which 
included findings of sinus bradycardia with marked sinus 
arrythmia.  

At the time of the July 1992 VA examination, cardiovascular 
examination was found to be within normal limits.  Blood 
pressure readings were as follows:  130/80 when sitting, 
120/60 in the recumbent position, 136/84 when standing, 
170/90 when sitting after exercise, and 130/78 two minutes 
after exercise.   

The veteran was hospitalized in January 2000 with symptoms of 
near syncope, drowsiness, slurred speech, and amnesia of 
about 2 hours duration, but no total loss of consciousness, 
and generalized weakness.  Following workup it was determined 
that he most likely had a TIA.  Final diagnoses of TIA; near 
syncope; hyperlipidemia; arteriosclerosis of the carotid 
arteries; hypertensive reaction; and nicotine dependence, 
were rendered.  

While there was an abnormal EKG in service, there were no in-
service findings of TIA, hypertension, or heart disease.  The 
conditions identified during the January 2000 hospitalization 
were not reported in service, and there is no competent 
opinion relating them to service.

Hypertension and other heart diseases are chronic diseases, 
but since the post-service diseases were not identified in 
service or within one year of service, the presumptions 
referable to those diseases do not provide a basis for 
service connection.

Hypertension, TIAs, arteriosclerosis, and hypertensive 
reaction are diagnosed illnesses and are not among the 
medically unexplained chronic multi-sytem illnesses.  Hence, 
service connection on the basis of the presumptions for 
Persian Gulf veterans is not warranted.

The veteran was not shown to have a heart disorder, 
hypertension, or TIAs in service or in close proximity to 
service.  There is also no competent medical evidence of 
record relating any current heart disorder, hypertension, or 
TIA to the veteran's period of service.  As noted above, the 
veteran is not competent to provide medical causation.  

As such, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

Torn Chest Cartilage

The veteran was treated for costochondritis secondary to 
overuse in March and April 1992.  

At the time of his July 1992 VA examination, the 
musculoskeletal system was found to be within normal limits 
and there were no findings or complaints referable to 
costochondritis.  

Subsequent to service, there have been no findings of torn 
chest cartilage or costochondritis.  

Because there has been no competent medical evidence of a 
current disability, and the record does not contain any 
reports of pertinent post-service symptoms by the veteran, 
the preponderance of the evidence is against the grant of 
service connection on a direct basis or on the basis of 
presumptions referable to Persian Gulf veterans.  

Left Knee

The veteran's service medicals do not reveal any findings of 
a left knee disorder.  The July 1992 VA examination, revealed 
a musculoskeletal system and no complaints referable to the 
left knee. 

In September 1996, when seen at a service department facility 
he complained of intermittent knee discomfort.  All findings 
referable to the knee were within normal limits.

The record reveals that the veteran sustained an injury to 
his left knee when rising from a squatting position in early 
2000.  Conservative treatment failed and the veteran 
underwent a left knee arthroscopy with partial medial and 
lateral meniscectomy.  A MRI had revealed "degeneration" 
and a partial medial meniscus tear.

There has been no competent medical evidence relating the 
current left knee disorder to the veteran's period of 
service, and the veteran is not competent to render such an 
opinion.  He has not reported a continuity of symptomatology, 
and the record shows that symptoms were not reported until 
years after service.  Direct service connection is not 
warranted because there is no evidence relating the knee 
disability to service.  Presumptive service connection is not 
warranted.  Although "degeneration" was reported there were 
no findings of arthritis until years after service.  As the 
current disability has been attributed to a diagnosed 
condition, the Persian Gulf veteran presumptions cannot serve 
as a basis for service connection.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved, accordingly, the claim is denied.  

Sleep Apnea, Insomnia, and a Sleep Disorder

The veteran's service medical records do not reveal any 
complaints or findings of sleep apnea, insomnia, or a sleep 
disorder.  

At the time of the veteran's July 1992 VA examination, there 
were no findings of sleep apnea, insomnia, or a sleep 
disorder.  

At the time of a March 1999 outpatient visit, the veteran 
complained of having had trouble falling asleep for the past 
several years.  A diagnosis of chronic insomnia was rendered.  

At the time of a June 2001 visit, the veteran reported being 
tired all the time.  The veteran noted having trouble getting 
to sleep and waking up tired.  His wife felt that he was 
apneic.  The veteran admitted to some coughing, snoring, and 
wheezing at night.  He also had some postnasal drip.  

The veteran reported that he went to bed at 10:30 or 11:00 
and indicated that it would take him 1 to 1.5 hours to fall 
asleep.  Medication did not seem to work or faze him.  He 
would get up at 5:30 or 6:00 and be tired when he woke up.  
If he slept late, he would develop a bad headache.  The 
veteran stated that he would fall asleep easily on the couch 
when he returned home from work.  Following examination, 
diagnoses of probable sleep apnea and insomnia were rendered.  

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  The relevant medical 
evidence does not show that the veteran currently has an 
undiagnosed illness that can be related to service under the 
provisions of 38 C.F.R. § 3.317.  As the veteran's claimed 
disorders have been diagnosed, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

A sleeping disorder was first reported in March 1999, there 
is no competent evidence relating that disorder to service.  
The veteran has not reported a continuity of symptomatology, 
and no competent medical professional has related it to 
service.  with complaints of having trouble falling asleep 
for the past two years.  A diagnosis of insomnia was rendered 
at that time.  Subsequent to this time, the veteran was 
diagnosed as having sleep apnea.  

The veteran is not qualified to render an opinion as to 
medical causation.  

Because the symptoms have been attributed to diagnosed 
conditions, service connection is not warranted on the basis 
of the presumptions applicable to Persian Gulf veterans.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  

Chronic Nerve and Joint Pain

The Board notes that the veteran was seen with complaints of 
pains in various joints while in service, as part of upper 
respiratory infections and other cold symptoms, where were 
treated accordingly and they resolved.

At the time of the veteran's July 1992 VA examination, there 
were no neurological findings and his musculoskeletal system 
was found to be within normal limits.  

At the time of a March 1999 outpatient visit, the veteran was 
noted to have stiffness in his right arm, his knees, and his 
ankles.  The physician rendered a diagnosis of arthralgia.  

As noted above, in cases, such as this, where there is a 
diagnosis, the case must be decided on a direct basis.  The 
relevant medical evidence does not show that the veteran 
currently has an undiagnosed illness that can be related to 
service under the provisions of 38 C.F.R. § 3.317.  As the 
veteran's claimed disorder has been diagnosed, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii); VAOPGCPREC 8-98.

While the Board notes that the veteran was treated for 
various aches and pains in service, they resolved with 
treatment.  Moreover, there were no objective medical 
findings of musculoskeletal or neurological problems at the 
time of the veteran's July 1992 VA examination.  

Although the veteran has currently been diagnosed as having 
arthralgia, there has been no competent medical evidence 
received demonstrating that his current arthralgia began in 
service or is related to service.  Moreover, the veteran is 
not qualified to render an opinion as to medical causation.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for anemia is denied.  

Service comention for sinusitis and strep throat is denied.

Service connection for hypertension, a heart condition, and 
TIAs is denied.

Service connection for torn chest cartilage is denied.  

Service connection for a left knee disorder is denied.  

Service connection for sleep apnea, insomnia, and a sleep 
disorder is denied.

Service connection for arthralgia, claimed as chronic nerve 
and joint pain, is denied.  


REMAND

The veteran's service medical records show that in August 
1990, he was seen for a contusion of the left foot, an X-ray 
examination was negative.  The service medical records are 
devoid of any findings of hammertoe of the fifth digit.  At 
the time of the veteran's July 1992 VA examination, normal 
findings were reported for the feet.  

During the September 1996 treatment at a service facility, 
the veteran reported that he had had a corn on the left fifth 
digit sine 1982.  It had been excised in 1986, but had 
recurred.  The assessment was corn of the left fifth digit.

In February 2002, the veteran underwent arthroplasty and 
exostectomy of the 5th digit of the left toe.  The veteran 
has essentially reported a continuity of symptomatology since 
service and there is competent evidence of a current 
disability of the left fifth toe.  An examination is needed 
to determine whether there is a current disability that is 
related to service.  

With regard to migraines, the veteran was seen with 
complaints of headaches on numerous occasions during service, 
which included diagnoses of muscle contraction headaches in 
January 1989.  At that time, he was noted to have had a 
history of recurrent muscle contraction headaches.  In a 
November 2000 treatment record, the veteran was noted to have 
had headaches for many years.  A diagnosis of migraine 
headaches vs. TIA was rendered.  Based upon the inservice 
findings, the current findings of migraine headaches, and the 
apparent continuity of symptomatology, the Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the nature and etiology of any headache disorder 
and whether it is related to his period of service.  

With regard to the veteran's claim of service connection for 
CFS, the Board notes that the veteran has been assessed as 
having fatigue on several occasions following his period of 
service.  While the Board notes that there has been no 
definitive diagnosis of CFS, the assessment of chronic 
fatigue by several physicians, combined with CFS being 
recognized a qualifying chronic disability in 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317, demonstrate that the veteran 
should de afforded an examination to determine whether he 
meets the criteria for the diagnosis of that condition

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet App 1 
(2006).

The claims for service connection for low back, right 
shoulder, and right ankle disabilities were denied in an 
unappealed rating decision in March 1993.  The veteran has 
not received the VCAA notice mandated by Kent.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter regarding the applications 
to reopen claims for service connection 
for low back, right shoulder, and right 
ankle disabilities, in accordance with 
Kent v. Nicholson.  The notice should 
include information as to the basis for 
the prior denial.

2.  Afford the veteran a VA podiatry or 
orthopedic examination to determine 
whether the veteran has current hammertoe 
of the left fifth digit related to 
service.  The claims folder must be made 
available to the examiner, and the 
examiner should acknowledge such review.  
The examiner should report whether the 
veteran has a current hammertoe of the 
left fifth digit, or its residuals, and 
if so, whether it is at least as likely 
as not (50 percent probability or more) 
related to service, including the corn 
that was reportedly present in service.  
The examiner should provide a rationale 
for this opinion.

3.  Afford the veteran a VA examination 
to determine whether he has current 
migraines related to service.  The claims 
folder must be made available to the 
examiner.  The examiner whether it is as 
likely as not (50 percent probability or 
greater) that the veteran has current 
migraines that are related to service.  
The examiner should provide a rationale 
for this opinion.  

4.  The veteran should be scheduled for a 
VA examination to determine whether he 
has chronic fatigue syndrome.  The claims 
folder must be made available to the 
examiner.  The examiner should state 
whether it is at least as likely as not 
that the veteran has meets the criteria 
for a diagnosis of chronic fatigue 
syndrome.  The rationale for all opinions 
expressed should be set forth.  

3.  After completion of the above, 
readjudicate the claims on appeal.  If 
any claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


